
	

114 HR 402 IH: National Right-to-Carry Reciprocity Act of 2015
U.S. House of Representatives
2015-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 402
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2015
			Mr. Nugent (for himself, Mr. Peterson, Mr. Benishek, Mrs. Black, Mr. Carter of Texas, Mr. Chabot, Mr. Cook, Mr. Cramer, Mr. Crenshaw, Mr. Rodney Davis of Illinois, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Fincher, Mr. Franks of Arizona, Mr. Gibson, Mr. Hanna, Mr. Hunter, Mr. Jolly, Mr. Kelly of Pennsylvania, Mr. McClintock, Mr. McKinley, Mr. Roe of Tennessee, Mr. Rogers of Alabama, Mr. Rooney of Florida, Mr. Sessions, Mr. Smith of Texas, Mr. Stewart, Mr. Thompson of Pennsylvania, Mr. Tipton, Mr. Williams, Mr. Womack, Mr. Young of Alaska, Mr. Pompeo, Mr. Crawford, and Mr. Nunes) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a national standard in accordance with which
			 nonresidents of a State may carry concealed firearms in the State.
	
	
 1.Short titleThis Act may be cited as the National Right-to-Carry Reciprocity Act of 2015. 2.Reciprocity for the carrying of certain concealed firearms (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
				
					926D.Reciprocity for the carrying of certain concealed firearms
 (a)Notwithstanding any provision of the law of any State or political subdivision thereof (except as provided in subsection (b)), a person who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, and who is carrying a valid identification document containing a photograph of the person, and a valid license or permit which is issued pursuant to the law of a State and which permits the person to carry a concealed firearm, may possess or carry a concealed handgun (other than a machine gun or destructive device) that has been shipped or transported in interstate or foreign commerce, in any State, other than the State of residence of the person, that—
 (1)has a statute that allows residents of the State to obtain licenses or permits to carry concealed firearms; or
 (2)does not prohibit the carrying of concealed firearms by residents of the State for lawful purposes. (b)The possession or carrying of a concealed handgun in a State under this section shall be subject to the same conditions and limitations, except as to eligibility to possess or carry, imposed by or under Federal or State law or the law of a political subdivision of a State, that apply to the possession or carrying of a concealed handgun by residents of the State or political subdivision who are licensed by the State or political subdivision to do so, or not prohibited by the State from doing so.
 (c)In subsection (a), the term identification document means a document made or issued by or under the authority of the United States Government, a State, or a political subdivision of a State which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:
				
					
						926D. Reciprocity for the carrying of certain concealed firearms..
 (c)Effective dateThe amendments made by this section shall take effect 90 days after the date of the enactment of this Act.
			
